Broyles, C. J.
Under the particular facts of the case this court cannot hold as a matter of law that the trial court abused its discretion in setting aside a former judgment of the court ordering a nolle prosequi to an indictment against the defendant.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.

Lankford & Rogers, I. H. Corbitt, for plaintiff in error, cited:
Civil Code (1910), §§ 3987-8, 5370, 4032; 128 Ga. 358; 19 Ga. App. 368 (3), 158.
Walter F. Grey, solicitor-general, Enoch J. Giles, contra, cited:
16 Corpus Juris, 437-8; 39 Ga. 394, and cit.; Civil Code (1910), §§ 4584, 4629, 5965.